Citation Nr: 1018355	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-06 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for a right knee 
disability, currently rated as 10 percent disabling.   


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and May 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an initial rating in 
excess of 10 percent for a right knee disability (arthritis 
with recurrent effusion, right knee).  

At the outset, the Board recognizes the Veteran's assertions 
that her right knee condition, in tandem with other service-
connected disabilities, prevents her from working.  In this 
regard, the Board has not overlooked the United States Court 
of Veteran's Claims recent holding that a claim for an 
increased evaluation encompasses a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) where, as in the instant case, the 
appellant claims she is unable to work due to one or more 
service connected disabilities.  See Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  However, since the RO has 
already granted the Veteran's TDIU claim, the Board finds 
that no further discussion of this matter is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's right knee claim.

The record reflects that the Veteran was last afforded a VA 
joints examination in April 2006, at which time she reported 
the use of crutches and complained of a history of right knee 
pain with frequent swelling.  On physical examination, she 
displayed an antalgic gait, favoring the right knee and 
declining to bend it on ambulation.  Her right knee range of 
motion testing revealed flexion to 65 degrees and extension 
to 10 degrees.  While the Veteran was able to complete eight 
cycles of flexion and extension, she complained of increased 
pain on repetitive motion.  Additionally, clinical evaluation 
revealed medial and lateral aspect effusion of the Veteran's 
right knee and tenderness to palpation.  Her upper and lower 
extremity pulses were 2/3.  There were no signs of warmth, 
redness, weakness, diminished sensation, or other orthopedic 
or neurological abnormalities.  However, it was expressly 
noted that reflex testing was not performed because of the 
right knee pain and effusion.

Following her April 2006 VA examination, the Veteran 
submitted written statements, dated in March and October 
2007, in which she indicated that her right knee disability 
had effectively worsened to the point that she experienced 
constant pain, swelling, and difficulty walking.  In this 
regard, the Veteran stated that she now regularly required 
crutches and "sometimes a walker" to ambulate and that 
there were days when she was "totally immobile."  The 
Veteran further stated that her right knee disability, in 
tandem with her other service-connected physical and mental 
disabilities, interfered with her ability to take care of 
herself and her daughter, and to take classes and seek 
gainful employment.  The record thereafter shows that in July 
2009, the Veteran was noted to have a present diagnosis of 
right knee arthritis for which she was prescribed medication.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In this case, the Veteran's April 2006 VA examination was 
over four years ago, and she has submitted clinical and lay 
evidence that indicates that her right knee disability has 
increased in severity.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is necessary in order to address 
the current severity of her right knee disability.  That 
examination should include a review of all pertinent evidence 
in the Veteran's claims folder.  38 C.F.R. § 4.1 (2009).  
Moreover, in light of the aforementioned clinical and lay 
evidence, that examination should include specific findings 
regarding the Veteran's ranges of motion, any functional 
limitations, and neurological manifestations related to that 
service-connected disability.

Additionally, the record reflects that there may be 
outstanding VA medical records.  As noted above, VA 
outpatient records dated in July 2009 reflect that the 
Veteran was receiving ongoing treatment and medication for 
right knee arthritis.  Significantly, however, no VA medical 
records dated between November 2006 and May 2009 or after 
August 2009 have been associated with her claims folder.  The 
Board observes that, during the pendency of this appeal, the 
Veteran has moved from Jacksonville, Florida, to Selma, 
Alabama, and then to Panama City, Florida, and has sought 
treatment at VA medical facilities throughout northern 
Florida and southern Georgia.  Based on the foregoing, it 
appears that there may be outstanding VA medical records from 
one or more VA medical facilities that may contain 
information pertinent to the Veteran's claim.  Accordingly, 
the Board finds that efforts to obtain these records should 
be made on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records for the Veteran 
from the Montgomery, Alabama, VA Medical 
Center, the Jacksonville, Florida, VA 
Medical Center, the Gainesville, Florida, VA 
Medical Center, the VA Gulf Coast Veterans 
Health Care System, and the North 
Florida/South Georgia Veterans Health System 
dated from November 2006 and May 2009 and 
from August 2009 to the present.  

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the current nature and severity 
of her service-connected right knee 
disability.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all pertinent evidence of record.  
Specifically, the examiner should address 
the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's right knee 
disability and provide ranges of knee 
motion.  

b)  Conduct all necessary tests, to 
include X-rays and appropriate range of 
motion studies of the knee in degrees.  

c)  State whether any ankylosis 
(favorable or unfavorable) is present.  

d)  Specify whether the Veteran's right 
knee disability is manifested by genu 
recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing 
objectively demonstrated), or by malunion 
of the tibia or fibula, or nonunion of 
those bones, with loose motion, requiring 
a brace.  

e)  State whether the right knee 
disability is accompanied by recurrent 
subluxation or lateral instability, and 
whether any such subluxation or lateral 
instability is slight, moderate, or 
severe.  

f)  Discuss whether the Veteran has 
additional functional loss from her right 
knee disability, and describe any pain, 
weakened movement, excess movement, 
excess fatigability, or incoordination 
resulting from that service-connected 
disability, as discussed in 38 C.F.R. §§ 
4.40, 4.45 (2009), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

g)  State whether the Veteran's service-
connected right knee disability is 
manifested by any neurological 
impairment, and, if so, which nerves are 
involved, and the extent of the 
impairment.  The diagnostic criteria for 
nerve impairment distinguish the types of 
paralysis as complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further divided into three 
categories: mild, moderate, and severe.  
With those categories in mind, classify 
the Veteran's right knee disability, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  If using results 
obtained from electromyograph (EMG) or 
nerve conduction velocity tests, or other 
such tests, explain, in terms meaningful 
to a layperson, the base line results 
versus those obtained for the appellant.  
Explain the meaning of any abnormal 
results that are obtained.

h)  Discuss how the Veteran's right knee 
disability impacts her activities of 
daily living, including her ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

4.  Then, readjudicate the claim on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of the 
case, allow the appropriate time for response, 
and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


